ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recite(s) the limitation “the second memory component” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Amending the limitation to “the second memory device” would overcome the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 2014/0089600) in view of Yan (US 2016/0139828).
Regarding claim(s) 1 and 14, Biswas teaches:
A system comprising: a first memory device, […]; a second memory device comprising a volatile memory device coupled to the first memory device, wherein the second memory device has a lower access latency than the first memory device and is a cache for the first memory device; and a processing device, operatively coupled to the first and second memory devices, to perform operations comprising: 	Fig. 1 and [0032] show that memory controller 14 may include system cache 16 for storing data retrieved from or intended for memory 12. [0005] shows that caches are coupled to or nearby a processor and store data that is frequently accessed by the processor to reduce latency.  [0006] shows that when a cache miss occurs, a long-latency memory read operation may be launched to read the data from the off-chip memory. Fig. 3 and [0051] show that data memory 64 may comprise a RAM. Fig. 3 and [0052] show that tag memory 62 may utilize any type of memory device, such as for instance, a RAM.
receiving a current data access operation referencing a physical address associated with the first memory device; Fig. 9 and [0084] show that a second request may be received by the system cache (block 170). A hit may be detected for the second request and the hit may be to the first cache line storage location (block 172). [0062] Each tag entry may include the tag portion of the address (tag address 72A-B), to be compared against input request addresses. Tag address 72A-B may include the most significant bits of the physical address field for a received transaction. Fig. 6 and [0075] Cache control unit 124 may perform a tag lookup of tag memory 126 to determine if the data at the memory address referenced by request 134 is stored in data memory 128. [0076] It may be assumed for the purposes of this discussion that the tag lookup performed for request 134 results in a cache miss. As a result of the cache miss, cache line 
determining that a data structure includes an indication of an outstanding data access operation associated with the physical address referenced by the current data access operation; determining whether the outstanding data access operation comprises an operation to copy data from the physical address of the first memory device to the second memory device;	Fig. 9 and [0084] show that a second request may be received by the system cache (block 170). A hit may be detected for the second request and the hit may be to the first cache line storage location (block 172). [0084] further shows detecting the data pending state of the first cache line storage location (block 174). [0062] shows that the data pending state indicate that data for the cache line is currently being fetched from memory.
responsive to determining that the outstanding data access operation comprises an operation to copy data from the physical address of the first memory device to the second memory device, determining to delay a scheduling of an execution of the current data access operation until the outstanding data access operation is executed.	Fig. 9 and [0084] show that in response to detecting the data pending state of the first cache line storage location (block 174), the second request may be sent to the replay buffer to wait until the state of the first cache line storage location is updated (block 176). Fig. 7 and [0078] show that when request 140 hits on tag entry 136, the data pending state of tag entry 136 may be read, and as a result, request 140 may be sent to replay buffer 132. Request 140 may wait in replay buffer 132 until the fill comes back for cache line storage location 130. It is noted that if any other requests hit on tag entry 136 while it is in the data pending state, these requests may also be stored in replay 
Biswas does not explicitly teach, but Yan teaches wherein the first memory device comprises a non-volatile memory device	[0022] Technology is described for operating a non-volatile storage system that includes a plurality of memory arrays in which each memory array of the plurality of memory arrays may independently perform a SET operation, a RESET operation, or a read operation. [0090] FIGS. 7A-7B depict a flowchart describing one embodiment of a process for programming a non-volatile storage system. In one embodiment, the process of FIGS. 7A-7B may be performed by a memory system, such as memory system 101 in FIG. 1A.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache memory method/system of Biswas with the data storage system/method of Yan. The rationale for doing so would have been that use of a non-volatile cross-point memory array is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a non-volatile data storage system, a known device for use in memory systems, in order to obtain the result of being able to provide efficient design and fabrication of memory devices as well as providing reliable storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Regarding claim(s) 2, 9 and 15, Biswas teaches:
wherein: the data access operation comprises at least one of a read access operation or a write access operation; 	Fig. 3 and [0051] show that data memory 64 may be arranged so that a set of cache line storage locations may be selected for read/write operation responsive to an index portion of the input address (e.g., a number of bits of the address that may be decoded to uniquely select a set among the number of implemented sets).
the data structure comprises a content-addressable memory (CAM).	Fig. 3 and [0052] show that tag memory 62 may comprise a content addressable memory (CAM) for snooping purposes.	
Yan teaches the first memory device is a cross-point array memory device; and 	[0029] shows that a memory array may comprise a cross-point memory array. A cross-point memory array may refer to a memory array in which two-terminal memory cells are placed at the intersections of a first set of control lines (e.g., word lines) arranged in a first direction and a second set of control lines (e.g., bit lines) arranged in a second direction perpendicular to the first direction.

Regarding claim(s) 3, 10 and 16, Biswas teaches:
wherein the processing device to further perform operations comprising: responsive to determining that the data structure does not include an indication of an outstanding data transfer of data associated with a physical address of the data access operation, scheduling an execution of the data access operation.	[0076] shows that cache line storage location 130 may be allocated in data memory 128 for the miss. A corresponding tag entry 136 in tag memory 126 may also be updated and the state of the tag may be set to data pending. Request 134 may also be forwarded to memory (not shown) to retrieve the data at the referenced memory address.

	
Regarding claim(s) 4, 11 and 17, Biswas teaches:
wherein delaying the scheduling of the execution of the data access operation comprises storing an indication of the data access operation in a transfer data structure.         Fig. 9 and [0084] show that in response to detecting the data pending state of the first cache line storage location (block 174), the second request may be sent to the replay buffer to wait until the state of the first cache line storage location is updated (block 176). Fig. 7 and [0078] show that when request 140 hits on tag entry 136, the data pending state of tag entry 136 may be read, and as a result, request 140 may be sent to replay buffer 132. Request 140 may wait in replay buffer 132 until the fill comes back for cache line storage location 130. It is noted that if any other requests hit on tag entry 136 while it is in the data pending state, these requests may also be stored in replay buffer 132. Furthermore, any requests that hit on any other tag entries in tag memory 126 in the data pending state may also be stored in replay buffer 132. [0079] further shows that request 140 may be enqueued in a request queue (not shown) prior to the tag lookup being performed. After the tag lookup results in a cache hit to a data pending state tag, then the request 140 may be held in the request queue, rather than being sent to replay buffer 132.
	
Regarding claim(s) 5, 12 and 18, Biswas teaches:
wherein the processing device to further perform operations comprising: responsive to execution of the operation to copy the data from the first memory device to the second memory device, removing the indication of the outstanding data transfer from the data structure by invalidating its corresponding entry; the data access operation from the transfer data structure; and scheduling an execution of the data access operation.	[0081] shows that when the fill data comes back for cache line storage location 130, the corresponding tag entry 136 may be updated from the data pending state to a clean state. The clean state may be a sticky clean state or a non-sticky state, depending on the cache allocation hint of request 134. When tag entry 136 is updated to a clean state, activation signal 152 may be sent to replay buffer 132 to wake up request 140. Request 140 may then be restarted and may access cache line 150. Fig. 9 and [0086] show that when the first cache line storage location is updated to a clean state, a signal may be sent to the replay buffer to reactivate the second request (block 180). The signal sent to the replay buffer may uniquely identify the second request using one or more identifiers (e.g., transaction ID, agent ID, request ID) since there may be more than one request stored in the replay buffer. In response to receiving this reactivation signal, the second request may replay through the tag pipeline and hit on the first cache line storage location (block 182). In response to detecting the clean state of the first cache line storage location, the second request may access the cache line at that location (block 184).

Regarding claim(s) 8, Biswas teaches:
A method comprising: maintaining a set of host data at a first memory device of a memory sub-system, […]; maintaining a subset of host data at a second memory device of the memory sub-system, wherein the second memory device comprises a volatile memory device having a lower access latency than the first memory device and is used as a cache for the first memory device and 	Fig. 1 and [0032] show that memory controller 14 may include system cache 16 for storing data retrieved from or intended for memory 12. [0005] shows that caches are coupled to or nearby a processor and store data that is frequently accessed by the processor to reduce latency.  [0006] shows that when a cache miss occurs, a long-latency memory read operation may be launched to read the data from the off-chip memory. [0005] shows that caches are typically coupled to or nearby a processor and store data that is frequently accessed by the processor to reduce latency. [0006] shows that when a cache miss occurs, a long-latency memory read operation may be launched to read the data from the off-chip memory. Fig. 3 and [0051] show that data memory 64 may comprise a RAM. Fig. 3 and [0052] show that tag memory 62 may utilize any type of memory device, such as for instance, a RAM.
wherein the second memory device maintains metadata for first segments of the subset of the host data, the first segments having a first size; 	Fig. 7 and [0078] show that when request 140 hits on tag entry 136, the data pending state of tag entry 136 may be read, and as a result, request 140 may be sent to replay buffer 132. Furthermore, any requests that hit on any other tag entries in tag memory 126 in the data pending state may also be stored in replay buffer 132.
receiving a current data access operation referencing a physical address associated with the first memory device;	Fig. 9 and [0084] show that a second request may be received by the system cache (block 170). A hit may be detected for the second request and the hit may be to the first cache line storage location (block 172). [0062] Each tag entry may include the tag portion of the address (tag address 72A-B), to be compared against input request addresses. Tag address 72A-B may include the most significant bits of the physical address field for a received transaction. Fig. 6 and [0075] Cache control unit 124 may perform a tag lookup of tag memory 
determining that a data structure includes an indication of an outstanding data access operation associated with the physical address referenced by the current data access operation; determining whether the outstanding data access operation comprises an operation to copy at least one first segment from the physical address of the first memory device to the second memory device; and responsive to determining that the outstanding data access operation comprises an operation to copy at least one first segment from the physical address of the first memory device to the second memory device, delaying a scheduling of an execution of the data access operation until the outstanding data access operation is executed.	Fig. 9 and [0084] show detecting the data pending state of the first cache line storage location (block 174). [0062] shows that the data pending state indicate that data for the cache line is currently being fetched from memory. Fig. 9 and [0084] further show that in response to detecting the data pending state of the first cache line storage location (block 174), the second request may be sent to the replay buffer to wait until the state of the first cache line storage location is updated (block 176). Fig. 7 and [0078] show that when request 140 hits on tag entry 136, the data pending state of tag entry 136 may be read, and as a result, request 140 may be sent to replay buffer 132. Request 140 may wait in replay buffer 132 until the fill comes back for cache line storage location 130. It is noted that if any other requests hit on tag entry 
Yan teaches wherein the first memory device comprises a non-volatile memory device;   [0022] Technology is described for operating a non-volatile storage system that includes a plurality of memory arrays in which each memory array of the plurality of memory arrays may independently perform a SET operation, a RESET operation, or a read operation. [0090] FIGS. 7A-7B depict a flowchart describing one embodiment of a process for programming a non-volatile storage system. In one embodiment, the process of FIGS. 7A-7B may be performed by a memory system, such as memory system 101 in FIG. 1A.


Claim(s) 6, 7, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 2014/0089600) and Yan (US 2016/0139828), further in view of Olszewski (US 2011/0153949).
Regarding claim(s) 6 and 19, Biswas does not explicitly teach, but Olszewski teaches:
wherein the second memory device is to store segments of data at a first granularity and segments of data at a second granularity, wherein the second granularity is larger than the first granularity.	[0025] shows that priority can be given to the page sizes so that the cache entry replacement unit 106 can select the second replacement entry from smallest to largest page size. The cache entry replacement unit 106 can compare the sizes of the 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache memory method/system of Biswas and Yan with the cache system of Olszewski. The motivation for doing so would have been that some processor architectures utilize a single translation lookaside buffer (TLB) to store address translations (i.e., mapping between virtual and physical addresses) for all the supported page sizes, as taught by Olszewski in [0002]. Also, the operation method of Olszewski would prevent higher miss rates of a cache by delaying replacement of more valuable entries by replacing less valuable entries. Large pages are more valuable because they provide more coverage of address space in a page table than the small pages. This is taught by Olszewski in [0015].
			
Regarding claim(s) 7 and 20, Olszewski teaches:		
wherein the processing device to further perform operations comprising: evicting an old segment having a first granularity from the second memory device prior to the operation to copy data from the first memory device to the second memory device being executed.	[0025] shows that priority can be given to the page sizes so that the cache entry replacement unit 106 can select the second replacement entry from smallest to largest page size. The cache entry replacement unit 106 can compare the sizes of the replacement entries to determine which of the replacement entries should be replaced based on the smallest size.

Regarding claim(s) 13, Olszewski teaches:	
wherein the second memory device is to store segments of data at a first granularity and segments of data at a second granularity, wherein the second granularity is larger than the first granularity, and further comprising evicting an old segment having a first granularity from the second memory device prior to the operation to copy the at least one first segment from the first memory device to the second memory device being executed.	[0025] shows that priority can be given to the page sizes so that the cache entry replacement unit 106 can select the second replacement entry from smallest to largest page size. The cache entry replacement unit 106 can compare the sizes of the replacement entries to determine which of the replacement entries should be replaced based on the smallest size.

Response to Arguments
Applicant’s arguments, see page 9, filed 2/28/202201, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 11/29/2021 has been withdrawn. 

Applicant’s arguments with respect to claim rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHARLES J CHOI/Examiner, Art Unit 2133